Citation Nr: 0924995	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  99-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as panic attacks, social phobia, 
claustrophobia, anxiety attacks, and depression.

2.  Entitlement to service connection for arthritis of 
multiple joints.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from January 1969 to November 
1972.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 
1998, the RO denied service connection for arthritis of 
multiple joints.  The RO denied service connection for a 
mental disorder claimed as panic attack, social phobia, 
claustrophobia, anxiety attacks, and depression in October 
1999.  In March 2002, the Veteran testified before a Veterans 
Law Judge (VLJ) at a Board videoconference hearing.

The Board denied these claims in October 2002.  The service 
connection claim for arthritis was dismissed because the 
Veteran did not file a timely appeal.  The Veteran appealed 
the decision to the U.S. Court of Appeals for Veterans Claims 
(Court), which vacated and remanded the Board's decision in 
March 2004, finding that there was no evidence in the record 
that the Secretary ever notified the appellant of who is 
responsible for obtaining evidence necessary to substantiate 
his service connection claim for a mental disorder, or 
requested the claimant to provide any evidence in his 
possession that pertains to the claim.  The Court noted the 
Board's dismissal of the service connection claim for 
arthritis based on an untimely substantive appeal, but stated 
that it would not address any other issues on appeal and 
would preserve for the appellant the opportunity to argue any 
claimed errors upon the Board's readjudication.

The case subsequently was stayed pending resolution of the 
U.S. Court of Appeals for the Federal Circuit's (Federal 
Circuit) adjudication of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In March 2008, the Federal Circuit issued 
a summary affirmance of the Court's March 2004 judgment 
vacating and remanding the Board's decision in that case.

The VLJ who conducted the Veteran's previous Board 
videoconference hearing in March 2002, retired from the Board 
while the case was pending, and the Veteran elected to have 
another hearing.  In July 2008, the Board remanded for an 
additional BVA videoconference hearing, which was held in 
April 2009.

The issue of service connection for a psychiatric disorder, 
claimed as panic attacks, social phobia, claustrophobia, 
anxiety attacks, and depression is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the 
Veteran submitted a statement dated in April 2009 indicating 
that he wished to withdraw his appeal with respect to the 
service connection claim for arthritis of multiple joints.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with 
respect to the claim for service connection for arthritis of 
multiple joints have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2009, prior to the promulgation of a decision by the 
Board on this claim, the Veteran submitted a statement 
withdrawing his claim for service-connected for arthritis 
multiple joints.  As the Veteran has withdrawn his appeal 
with respect to the above-mentioned issue, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction of this issue and the issue of service 
connection for arthritis of multiple joints is dismissed.


ORDER

The appeal with respect to the service connection claim for 
arthritis of multiple joints is dismissed.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the record does not reflect that the Veteran was 
provided with notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with his claim for service connection for a psychiatric 
disorder, claimed as panic attacks, social phobia, 
claustrophobia, anxiety attacks, and depression, as 
instructed by the Court in March 2004.  Consequently, this 
case must be returned to comply with the Court's decision in 
this case.  

In addition, the Veteran recently testified at a BVA hearing 
that his treating VA psychiatrist had offered an opinion that 
he had a psychiatric disorder that was related to service.  
While there does not appear to be such an opinion associated 
with the claims file, the Board would observe that the last 
VA treatment records obtained by the RO were dated in 
September 2001, and thus there are likely other VA treatment 
records that are not associated with the claims file.  
Therefore, in order to ensure a complete record, the Board is 
of the opinion that those records should be obtained and 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet.App. 611 (1992).

The Board would further observe that a VA treatment record 
dated in March 2009 submitted by the Veteran at his most 
recent BVA hearing contains a diagnosis of Posttraumatic 
Stress Disorder (PTSD).  However, the issue of service 
connection for a psychiatric disorder, claimed as PTSD, is 
not before the Board.  In this regard, the record reflects 
that the Veteran specifically withdrew his claim for service 
connection for PTSD in a statement received by the RO in 
October 1999.  Consequently, the Board is of the opinion that 
the Veteran should be contacted to determine whether, by the 
submission of the March 2009 VA treatment record, he desires 
to expanded his claim for service connection for a 
psychiatric disorder to include PTSD.  

Lastly, after obtaining and reviewing the additional VA 
treatment records the RO should determine whether there is 
sufficient medical evidence to decide the Veteran's claim.  
If there is not sufficient medical evidence to decide the 
claim, the RO should afford the Veteran an examination or 
obtain an opinion regarding the nature and etiology of the 
Veteran psychiatric disorder(s).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and determine whether he desires, by the 
submission at the most recent BVA hearing 
of the March 2009 VA treatment record with 
a diagnosis of PTSD, to expand his claim 
for service connection for a psychiatric 
disorder to include PTSD.  If the 
Veteran's responds in the affirmative, the 
RO/AMC should undertake any and all 
necessary development in connection with 
the expanded claim.  

2.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's decision in 
this case in connection with his claim for 
service connection for a psychiatric 
disorder, claimed as panic attacks, social 
phobia, claustrophobia, anxiety attacks, 
and depression.  

3.  The RO/AMC should obtain and associate 
with the claims file all records of VA 
psychiatric treatment the Veteran has 
received since September 2001 from the VA 
Medical Facility in El Paso, Texas.

4.  After the development requested above 
has been completed, the RO/AMC should 
review the record and determine whether 
there is sufficient medical evidence to 
decide the Veteran's claim.  If there is 
not sufficient medical evidence to decide 
the claim, the RO/AMC should afford the 
Veteran an examination or obtain an 
opinion regarding the nature and etiology 
of the Veteran psychiatric disorder(s)

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorably or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


